                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,                            Case No. 18-20794
v                                                           Honorable Thomas L. Ludington

MICHAEL LEE JOHNSON,

                  Defendant.
__________________________________________/

    OPINION AND ORDER DENYING DEFENDANT’S MOTIONS FOR SUMMARY
      JUDGMENT; TO QUASH INDICTMENT, AND TO SUPPRESS EVIDENCE
       On January 9, 2019, Defendant, Michael Johnson, was indicted for unlawful imprisonment,

assault, interstate domestic violence, and witness tampering. ECF No. 9. On May 31, 2019, Alan

Crawford filed an appearance as Defendant’s standby counsel. ECF No. 41. As a result, Defendant

wrote the motions himself, but Mr. Crawford typed and filed the motions on his behalf.

       On August 9, 2019, Defendant filed a “motion for summary judgment; motion to quash

indictment” (ECF No. 58) and a “motion to suppress evidence illegally obtained” (ECF No. 59).

Plaintiff responded to both motions on August 15 and 16 and filed a supplemental brief on August

19. ECF Nos. 63-65. Oral arguments for both motions were heard before trial. Both motions will

be denied for the reasons stated on the record as supplemented by this opinion and order.

                                                    I.

       Defendant’s motion for summary judgment and motion to quash indictment will be

addressed as a motion to quash indictment. Defendant was indicted for numerous crimes and there

is no companion civil case. Therefore, the motion for summary judgment is inapplicable to the

case at hand. In his motion, Defendant alleges that the victim’s testimony is not credible and that

the US Attorney’s Office has prevented evidence from being obtained by “witness tampering,
extortion, kidnapping, [and] perjury.” ECF No. 58 at PageID.321. Defendant seeks one million

dollars in damages, asks for the thirteen felony charges to be dismissed, and to have three state

parole violations removed. Id. at 321-322.

       The credibility of a witness is to be decided by a jury at trial. Plaintiff called the victim as

a witness and Defendant had an opportunity to cross-examine her. Additionally, Defendant

provides no factual allegations and cites no case law, statutes, or rules explaining why the

indictment should be quashed because of questions about the victim’s credibility or government

wrongdoing. Defendant’s motion to quash the indictment will be denied.

                                                       II.

       Also on August 9, 2019, Defendant filed a motion to suppress Facebook Messenger

messages because the victim conducted an unlawful search of his private account. ECF No. 59. He

also sought to suppress any related evidence that is fruit of the poisonous tree. Id. Defendant asserts

the victim “did knowingly, willfully and with criminal intent log into Michael Johnson’s person

[sic] Facebook account/messenger account with intent to destroy evidence, namely dialogue

between Michael and [victim], as well as retrieve, dialogue between Michael Johnson and several

family members and friends.” Id. at PageId.328.

       In a motion to suppress Defendant has the burden of proving “a violation of some

constitutional or statutory right justifying suppression.” United States v. Rodriguez-Suazo, 346

F.3d 637, 643 (6th Cir. 2003). In general, warrantless searches and seizures presumptively violate

the Fourth Amendment. The Fourth Amendment provides:

       The right of the people to be secure in their persons, houses, papers, and effects,
       against unreasonable searches and seizures, shall not be violated, and no warrants
       shall issue, but upon probable cause, supported by oath or affirmation, and
       particularly describing the place to be searched, and the persons or things to be
       seized. U.S. Const. amend IV.



                                                 -2-
However, the protection of the Fourth Amendment only extends to searches by government agents,

not private citizens. United States v. Jacobsen, 466 U.S. 109, 113–14 (1984). In this case, the

victim was not acting at the behest of law enforcement when she logged onto Defendant’s

Facebook account and accessed his private messages. She was acting of her own accord. Defendant

has no Fourth Amendment claim against victim for her actions. And, it is noteworthy, that she

testified during trial that she had the ability to log onto the Defendant’s account because he had

provided her with the credentials to do so. Therefore, Defendant’s motion to suppress the Facebook

messages will be denied.

                                                         III.

       Accordingly, it is ORDERED that motion for summary judgment; motion to quash

indictment” (ECF No. 58) is DENIED.

       It is further ORDERED that Defendant’s motion to suppress (ECF No. 59) is DENIED.


       Dated: October 1, 2019                                               s/Thomas L. Ludington
                                                                            THOMAS L. LUDINGTON
                                                                            United States District Judge


                                                PROOF OF SERVICE

                        The undersigned certifies that a copy of the foregoing order was served
                        upon each attorney of record herein by electronic means and upon
                        Michael Lee Johnson, Clare County Jail, 255 W. Main Street, Harrison,
                        MI 48625 by first class U.S. mail on October 1, 2019.

                                                         s/Suzanne Gammon
                                                         SUZANNE GAMMON




                                                         -3-
